Citation Nr: 0718277	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  02-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
cervical strain with degenerative disc disease, for the 
period from April 16, 1992, to April 16, 1998.

2.  Entitlement to an effective date prior to January 22, 
1998, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968, and from September 1977 to April 1992.

This matter comes to the Board of Veterans' Appeals on appeal 
from an October 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for cervical strain with degenerative disc 
disease and assigned a noncompensable evaluation, effective 
April 16, 1992.  The veteran subsequently appealed the 
disability rating assigned in that decision.

In August 1994, the RO granted an increased rating of 40 
percent, effective April 16, 1992.  Thereafter, in a February 
2001 rating decision, the RO granted an increased rating of 
60 percent, effective April 16, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  However, in a December 
2006 statement, the veteran accredited representative 
specifically withdrew the issue of entitlement to an 
evaluation in excess of 60 percent for the service-connected 
cervical sine disorder since April 16, 1998.  Thus, this 
matter is no longer on appeal before the Board.

The representative further indicated that the veteran wished 
to continue his appeal with respect to the matter of 
entitlement to a 60 percent rating prior to April 16, 1998.  
Although the representative characterized the issue as a 
claim for an earlier effective date for the 60 percent 
evaluation, the Board notes that the appeal is one which 
originally arose out of the RO's grant of service connection 
and the initial assignment of a disability rating for 
cervical strain with degenerative disc disease.  Therefore, 
the Board believes that the claim is more appropriately 
treated as a disagreement with an initial assignment of a 
disability evaluation.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Accordingly, the Board has characterized the 
issue on appeal as a claim of entitlement to an evaluation in 
excess of 40 percent for the period from April 16, 1992, to 
April 16, 1998.

This matter also comes to the Board on appeal from the 
February 2001 rating decision in which the RO granted 
entitlement to a TDIU, effective January 22, 1998.  The 
veteran appealed the effective date assigned in the decision.

The Board notes that the veteran also perfected appeals as to 
several other issues, and that those claims were also the 
subject of a Board remand in June 2005.  However, in the 
December 2006 statement, the veteran's representative 
specifically withdrew the veteran's appeal as to all issues 
other than the claims for an earlier effective date for a 
TDIU and for a 60 percent rating prior to April 1998.  Thus, 
those claims have been properly withdrawn and are no longer 
before the Board.


FINDINGS OF FACT

1.  For the period from April 16, 1992, to April 16, 1998, 
the veteran's cervical strain with degenerative disc disease 
was manifested by a disability picture consistent with 
intervertebral disc syndrome that was no more than severely 
disabling with recurring attacks and intermittent relief.

2.  Prior to January 22, 1998, the veteran is not shown to 
have been unable to secure or maintain employment as a result 
of his service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for cervical strain with degenerative disc disease from April 
16, 1992, to April 16, 1998, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293 (2002).

2.  Prior to January 22, 1998, the criteria for an award of 
TDIU are not satisfied.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.340, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2006)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, 
supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in July 2005, in 
which the RO advised the veteran of the evidence needed to 
substantiate claims for an increased rating and for an 
earlier effective date.  The veteran was also advised of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
would like VA to obtain.  

Although this letter was not issued prior to the initial 
adjudication of the claims at issue, the Board notes that the 
issues were subsequently readjudicated by the RO following 
the issuance of the letter in two Supplemental Statements of 
the Case.  Thus, the Board finds any error with respect to 
the timeliness of that notice to be harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's treatment records, his 
vocational rehabilitation records, and records from the 
Social Security Administration.  The RO also arranged for him 
to undergo several VA examinations during the period from 
1992 to 1998.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A.


II.  Entitlement to an evaluation in excess of 40 percent for 
cervical strain with degenerative disc disease for the period 
from April 16, 1992, to April 16, 1998

A.  Factual Background

On April 15, 1992, the veteran separated from his second 
period of service.  Within one year of his separation, he 
filed a claim of entitlement to service connection for a neck 
disability. 

The veteran then underwent a December 1992 VA general medical 
examination in which he reported a history of muscle strain 
of the left trapezius and a history of right shoulder pain.  
No other history or symptoms were reported by the veteran 
with respect to the neck or shoulders.  Examination revealed 
full range of motion in the cervical spine and no tenderness 
about either shoulder joint.  Examination also revealed 180 
degrees of forward elevation and 180 degrees of abduction in 
each shoulder joint.  The examiner also noted that there was 
90 degrees if internal and external rotation in each 
shoulder, and normal range of motion in each elbow.  The 
examiner noted diagnoses of muscle strain of the neck and 
right shoulder pain.  

X-rays revealed moderate narrowing of C3-C4 through C5-C6 
disc spaces with osteophyte formation of adjacent vertebral 
end plates.  The radiologist noted an impression of 
degenerative changes of the cervical spine with some 
straightening of the lordotic curvature.  X-rays of the right 
shoulder were normal.

In November 1993, the veteran was examined by a private 
neurologist following a motor vehicle accident that occurred 
during the previous month.  It was noted that he experienced 
severe pain and discomfort in his neck and mid-back following 
that accident, and that he had received chiropractic 
treatment, which led to diagnoses of traumatic cervical 
sprain and dorsal sprain.  During this examination, the 
veteran reported that he also experienced pain radiating into 
the right shoulder and right upper extremity, but not below 
the elbow.  He denied any numbness or tingling in the right 
arm, but it was noted that he experienced severe restriction 
of range of motion of the neck and intermittent spasm and 
tightening of the muscles.  The neurologist noted that the 
veteran also had a previous history of injury to the neck and 
right shoulder area in service.

Motor examination revealed muscle tone and bulk to be normal 
with strength grade 5/5 in all muscle groups.  Sensory 
examination revealed decreased appreciation of pain and light 
touch in the whole right arm when compared to the left, but 
this was not in any specific anatomical region.  The examiner 
found severe decrease in range of motion in the neck to 
almost 10 percent of normal in all directions, and palpation 
of the muscles showed diffuse tenderness of the cervical 
spine, paracervical muscles, and trapezius and upper 
interscapular regions bilaterally with palpable muscle spasms 
in the trapezius.  Examination of the extremities revealed 
good arterial pulses with no tropic skin changes or muscle 
wasting noted.  X-rays revealed post-traumatic cervical 
sprain and myofascitis with persistent myospasm; and 
preexisting cervical degenerative disease with exacerbation 
of symptoms due to the current motor vehicle accident.  

The examining neurologist concluded that the veteran had 
significant arthritis in the neck and decreased range of 
motion prior to the accident, but that the accident had 
aggravated his preexisting injury and would add to the 
degenerative joint disease in the future.  The examiner also 
concluded that there was no evidence of neurological deficits 
and that she had no strong suspicion of radiculopathy or 
myelopathy.

VA treatment records reveal that the veteran was seen for 
complaints of neck pain on numerous occasions throughout 1993 
and 1994.  In July 1993, he reported chronic cervical and 
upper shoulder joint pain, and he was noted to be wearing a 
soft cervical collar at that time.  The examiner noted that 
he was wearing his head and neck very rigid, allowing very 
little movement.  The examiner described the decreased range 
of motion as "subjective," but noted that there was some 
mild muscle spasm of the left upper trapezius and 
paravertebrals.

During a personal hearing in March 1994, the veteran 
described constant pain in his neck with muscle spasms and 
pain radiating into both arms.  He reported pain radiating 
into both hands with tingling and numbness in his fingers.  

In April 1994, the veteran underwent another VA general 
medical examination in which he reported that movement in his 
neck was extraordinarily limited.  It was noted that he 
brought a soft collar, which he reportedly used to support 
his head and neck when he was uncomfortable.  The examiner 
noted that the veteran's neck was held fairly rigidly with 
only 5 degrees of forward flexion and 10 degrees of posterior 
extension on examination.  Moderate complaints of tenderness 
were reported on palpation of the paravertebral muscles.  
Examination of the upper extremities showed decreased range 
of motion in the right shoulder as compared to the left, but 
otherwise full range of motion in both upper extremities.  
Neurological examination was found to be normal.  The 
examiner noted a diagnosis of degenerative disc disease of 
the cervical spine aggravated by recent accident.

A May 1994 VA consultation sheet shows that examination 
revealed reduced mobility of the cervical spine but no 
particular tenderness of any spinous or paravertebral area.  
Both shoulders were found to have adequate range of motion, 
and no visible atrophy was seen in either upper extremity.  
X-rays showed hypertrophic growth along the vertebral body, 
C3 through C6, and narrowing of the interspaces of C3-C4 and 
C4-C5.  The examiner noted diagnoses of spondylosis and 
spondyloarthrosis of the cervical spine, and concluded that 
the veteran had considerable degenerative joint disease of 
the cervical spine and physical impairment associated with 
it.  

Subsequent VA treatment records reveal that, in February 
1995, he reported experiencing left shoulder pain for five 
weeks, which the examiner attributed to arthritis in his 
shoulder joint.

In August 1996, the veteran underwent a VA spine examination 
in which he reported pain, aching, and tenderness in his 
neck, which radiated into the paraspinous muscles.  
Examination revealed some tenderness and soreness with some 
paraspinous trapezius spasms.  The examiner found that he 
could rotate 30 degrees to the right and left, and flex and 
extend 30 degrees with pain.  The examiner concluded that, 
neurologically, no other involvement could be found.

On April 16, 1998, the veteran underwent another VA spine 
examination in which he again complained of constant pain and 
an inability to turn his neck.  He reported that he was given 
a collar and a TENS unit, which he did not use because it did 
not do him any good.  Examination revealed spasm of the 
paravertebral muscles with some tenderness.  

An MRI study obtained later in April 1998 month revealed 
diffuse degenerative disc disease with bulging discs 
accompanying osteophyte formation at C3-C4 and C5-C6, causing 
flattening of the anterior aspect of the thecal sac.  At C4-
C5, there was an osteophyte formation with central disc 
herniation as well as bilateral foraminal stenosis.

A VA neurological examination in May 1999 revealed marked 
limitation of motion in the cervical spine with 
radiculopathy, positive Tinel's sign with radiation of pain 
going down the spine bilaterally, weakness, and loss of 
feeling.  The examiner found that fine movements of the right 
fingers were mildly impaired, and hypesthia was present in 
the forearm and entire palm of the right hand.  In the left 
upper extremity, hypesthesia was only present in the thenar 
eminence and the dorsum of the left hand.  Reflexes in the 
right upper extremity were 1+, and they were hypoactive 
throughout the left upper extremity.  It was noted that 
recent MRI had shown disc herniation and bulging disc with 
arthritis of the cervical spine.  A subsequent EMG showed 
findings consistent with chronic mild to moderate bilateral 
cervical spine radiculopathy.

The RO subsequently awarded a 60 percent rating under 
Diagnostic Code 5293, effective April 16, 1998, based on a 
finding that VA examination and diagnostic tests in April 
1998 and May 1999 had shown increased neurological symptoms 
related to the service-connected cervical spine disorder.

As noted in the Introduction, the veteran's accredited 
representative recently withdrew the issue of entitlement to 
an evaluation in excess of 60 percent for the service-
connected cervical sine disorder since April 16, 1998.  
However, the representative continued to assert that the 
veteran was entitled to a 60 percent rating prior to April 
16, 1998.

B.  Analysis

The veteran's representative essentially argues that the 
veteran met the criteria for a 60 percent rating during the 
period from April 1992 to April 1998.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Fenderson, supra.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Th Board notes that a revised rating schedule for 
disabilities of the spine became effective on September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
The provisions of Diagnostic Code (DC) 5293 (which pertained 
to intervertebral disc syndrome) had been previously changed, 
effective from September 23, 2002.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  However, those changes were later 
incorporated into the revised regulations for rating 
disabilities of the spine that became effective on September 
26, 2003, and DC 5293 was renumbered and revised at 38 C.F.R. 
§ 4.71a, DC 5243.  See 68 Fed. Reg. 51,454-51,456.

Amendments to regulations for rating disabilities cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003); see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Here, there is no such language in the amendments.  
Therefore, as the issue before Board deals only with the 
appropriate disability rating for the period from 1992 to 
1998, which was prior to the effective date of the 
amendments, the Board finds that the amended version does not 
apply.  Accordingly, the Board will only consider the version 
that was in effect for the period from 1992 to 1998.

For the period from April 1992 to April 1998, the veteran's 
cervical strain has been evaluated as 40 percent disabling 
under he criteria of DC 5293, which sets forth the criteria 
for rating intervertebral disc syndrome.  Under that code, a 
40 percent rating is warranted for intervertebral disc 
syndrome that is severely disabling with recurring attacks 
and intermittent relief, and a 60 percent evaluation is 
assigned for intervertebral disc disease which is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  38 
C.F.R. 4.71a, DC 5293 (2002).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased disability rating for the period from April 1992 to 
April 1998.  The Board concludes that the veteran's cervical 
spine disability was manifested by a disability picture 
consistent with no more than severely disabling 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.

In support of the veteran's claim for a 60 percent rating, 
his representative has pointed to the report of the November 
1993 neurological examination in which he was found to 
experience constant pain in the neck, dorsal spine, and left 
shoulder, and the objective findings of muscle spasm that 
were noted during numerous physical examinations around that 
time.  The representative also pointed to the veteran's 
testimony from a 1994 hearing in which he described constant 
pain, which radiated into both shoulders and arms.

The Board recognizes that the representative is correct in 
that VA examinations since 1992 showed demonstrable muscle 
spasms in the paravertebral muscles with tenderness to 
palpation.  Examinations between 1992 and 1998 also showed 
significant limitation of motion in the cervical spine, and 
the veteran consistently reported that he experienced 
constant pain and restricted motion in his neck.  

However, the Board also believes that the medical evidence of 
record during that period revealed no more than slight 
neurological symptoms resulting from the veteran's cervical 
spine disorder.  Specifically, the medical evidence of record 
demonstrated that his disability was manifested by pain 
radiating into the right shoulder with some loss of sensation 
throughout the right arm, but not by similar manifestations 
in the left shoulder, or by weakness or loss of muscle tone 
or bulk in either upper extremity.

For example, during the December 1992 VA examination, the 
veteran reported a history of right shoulder pain, but no 
complaints were noted with respect to the left shoulder, and 
no complaints or findings of motor loss, sensory loss, or 
atrophy were noted with respect to either upper extremity.  

Thereafter, during the November 1993 private neurological 
examination, it was noted that he experienced pain radiating 
into his right upper extremity, but no such complaints were 
noted in regard to the left arm.  Decreased appreciation to 
pain and light touch was found in the right arm, but motor 
examination revealed normal tone and bulk in both upper 
extremities with full strength.  The private neurologist 
specifically concluded that she did not see any evidence of 
neurological deficits and did not have any strong suspicion 
of radiculopathy or myelopathy.

The Board has considered the severe degree of symptomatology 
that was described by the veteran during his March 1994 
hearing.  Specifically, he reported at that time that he 
experienced pain radiating into both hands with tingling and 
numbness in his fingers.  However, the Board notes that such 
neurological symptoms were not reported by the veteran during 
either of the previous examinations, including the November 
1993 private neurological exam, or during a subsequent April 
1994 examination only one month later.  During that April 
1994 examination, he reiterated his complaints of pain, but 
made no reference to tingling or numbness, and neurological 
examination was specifically found to be normal.  Subsequent 
examination in May 1994 also showed no evidence of 
neurological deficits in the upper extremities, and no 
similar complaints of tingling or numbness were reported by 
the veteran.  Another VA examination in August 1996 showed 
tenderness and muscle spasm in the paraspinous muscles, but 
the veteran did not report symptoms of tingling or numbness 
in the extremities, and examiner specifically concluded that 
no neurological involvement could be found.

In light of this evidence, the Board believes that the report 
of the veteran during his March 1994 hearing that he 
experienced pain and other symptoms radiating into each upper 
extremity with accompanying tingling and numbness to be 
inconsistent with the reports he provided during numerous 
private and VA examinations throughout the period from 1993 
to 1996.  Although pain radiating into the right shoulder was 
repeatedly reported by the veteran, similar complaints were 
not noted in regard to the left shoulder until 1995, and no 
medical record revealed other neurological complaints such as 
tingling or numbness.  Moreover, as shown by February 1995 
clinical records, the complaints of left shoulder pain were 
attributed at that time to arthritis of the left shoulder, 
rather than radiculopathy.

Furthermore, the veteran's report during his March 1994 
hearing of symptoms in his left upper extremity is clearly 
inconsistent with statements he made during the course of 
receiving outpatient treatment in February 1995.  At that 
time, he reported experiencing left shoulder pain for several 
weeks, which he described as being unusual because he had 
normally only experienced such pain in his right shoulder. 

The Board finds the consistent statements made by the veteran 
during the course of receiving medical treatment or 
undergoing physical examination between 1992 and 1998 to be 
more credible than the inconsistent description he offered 
during his 1994 hearing.  For this reason, and in light of 
the specific clinical findings reported on physician 
examination during the period from 1992 to 1998, the Board 
concludes that the veteran's cervical spine disorder was 
manifested by no more than slight neurological deficits in 
the right upper extremity throughout that period.

Consequently, the Board concludes that the preponderance of 
the evidence is against granting a 60 percent rating for the 
cervical spine disorder during that period.  In essence, the 
Board finds that the disability was not manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief. 

Although the cervical spine disorder was shown to be 
manifested by severe limitation of motion, demonstrable 
muscle spasms, and complaints of constant pain, the Board 
finds such a degree of symptomatology to already be 
contemplated by a 40 percent rating under DC 5293 for 
severely disabling intervertebral disc syndrome.  Absent 
credible and competent evidence of more than slight 
neurological deficits resulting from that disorder, the Board 
finds that the disability picture is not consistent with one 
of pronounced intervertebral disc syndrome.

The Board is aware that the veteran was awarded service 
connection for a distinct right shoulder disorder, which has 
been separately rated as 10 percent disabling.  However, even 
if it is assumed, for the purposes of this decision, that all 
of the pain reported in the right shoulder from 1992 to 1998 
was attributable to radiculopathy from his cervical spine 
disorder, the Board still believes that such a degree of 
symptomatology is already contemplated by the 40 percent 
rating under DC 5293.

The Board has also considered whether any other alternate 
Diagnostic Code as in effect prior to September 23, 2002, 
would provide for a higher rating.  However, as the evidence 
fails to reveal any vertebral fracture, DC 5285 does not 
apply; and, as there is no showing of ankylosis, DCs 5286 and 
5287 are inapplicable.

Under the old schedular criteria, a 40 percent rating 
represented the maximum schedular rating available for 
limitation of cervical spine motion under DC 5290.  
Therefore, DC 5290 cannot serve as the basis for an increased 
rating in this case.  Furthermore, as limitation of motion 
was already considered in assigning the 40 percent rating 
under DC 5293, a separate disability rating cannot be 
assigned under DC 5290 without violating the rule against 
pyramiding under 38 C.F.R. § 4.14.

In addition, as the neurological deficit resulting from his 
cervical spine disorder is already contemplated by the 40 
percent rating under DC 5293, the Board finds that the 
assignment of a separate rating under one the diagnostic 
codes set forth under 38 C.F.R. § 4.124a would also violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14.  
Furthermore, because the Board has determined that the 
veteran experienced no more than slight neurological deficit 
in the upper extremities during this period, the Board 
further finds that an alternative higher rating is not 
available under any of the diagnostic codes set forth under 
38 C.F.R. § 4.124a.

The Board has also considered whether a higher disability 
rating is warranted based on functional loss due to pain and 
other symptoms.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, the Board 
concludes that the cervical spine disorder does not warrant a 
rating in excess of 40 percent from the period of April 1992 
to April 1998 based on functional loss.  Although the veteran 
consistently reported severe pain during this period, there 
is no evidence of symptoms such as incoordination, 
fatigability, weakness, or muscle atrophy, and no more than 
slight neurological deficit was shown.  In the Board's 
judgment, the medical evidence does no show that the veteran 
has functional loss due to pain or other symptoms to warrant 
a rating in excess of 40 percent.  See DeLuca, supra.

In closing, the Board notes that consideration has been given 
as to whether the veteran is entitled to a "staged" rating 
for his service-connected disorder at any time between April 
1992 and April 1998 as prescribed by the Court in Fenderson.  
However, as discussed in detail above, the evidence 
establishes that the veteran's cervical spine disorder met 
the criteria for no more than a 40 percent rating throughout 
the entire period.  Accordingly, the benefit sought on appeal 
is denied.



III.  Entitlement to an effective date prior to January 22, 
1998,
for the grant of a TDIU

A.  Factual Background

As noted above, the veteran filed his application for service 
connection in April 1992.  In that application, he noted that 
he was not claiming that he was totally disabled, but rather, 
was only seeking service connection for certain disabilities.  

In a letter received in July 1992, the veteran indicated that 
he was working for Lockheed Corporation.  However, in a 
subsequent letter received in December 1992, the veteran 
specifically indicated that he was unemployed due to medical 
problems incurred in service.  

A Financial Status Report received in June 1993 revealed that 
he had stopped working for Lockheed Corporation in November 
1992, but had started working as a mail clerk for the 
Internal Revenue Service in January 1993 and was still 
employed there.

Records received from the Social Security Administration 
include the report of a July 1993 examination in which the 
veteran reported neck pain without radiation into the arms, 
but with some intermittent shoulder pain over the years.  He 
also reported some abdominal pain accompanied by swelling, 
but denied any epigastric burning, vomiting, or nausea.  He 
also reported chest pain and watering eyes, but was found to 
be otherwise unremarkable for illnesses.  Limitation of 
motion was found in the neck, but neurological examination 
was negative.  Chest pain was found to be noncardiac, and 
most likely due to gastroesophageal reflux or musculoskeletal 
pain.  The examiner concluded that, despite the veteran's 
multiple complaints, he could find no evidence of 
significant, permanent organ impairment.  The neck pain, 
which reportedly limited his ability to exercise, was found 
to be the most serious problem.

In an October 1993 rating decision, the RO continued a 10 
percent evaluation for a service-connected herniation scar of 
the right calf, for which service connection had been 
established prior to his second period of active duty.  The 
RO also awarded service connection for the following 
disabilities: the residuals of a right shoulder disability, 
which was evaluated as 10 percent disabling; bilateral pes 
planus, also evaluated as 10 percent disabling; tinnitus, 
also evaluated as 10 percent disabling; and hiatal hernia 
with esophageal reflux, also evaluated as 10 percent 
disabling.  

The following disabilities were found to be service-connected 
and were assigned noncompensable ratings: cervical strain; 
bilateral hearing loss; excision of perirectal cyst with a 
history of hemorrhoids; right inguinal hernia; chronic 
prostatitis; right epididymectomy; excision of granulation 
tissue at the metacarpophalangeal joint of the right middle 
finger; scar from excision of a cyst from left buttock; 
excision of the scar from dorsum of the left hand; 
hyperpigmentation of the neck and upper chest; and fracture 
of the right anterior mandible and left mandibular ramus with 
minor malocclusion.  As a result of this decision, the 
veteran was assigned a total rating of 40 percent, and he was 
also awarded special monthly compensation for loss of use of 
a creative organ [based on the service-connected 
epididymectomy].

In the report of the April 1994 VA general medical 
examination, no specific findings or conclusions were noted 
regarding the veteran's employability.  The veteran's 
complaints regarding his service-connected disabilities 
primarily consisted of pain and stiffness in his neck; an 
inability to move the toes of his right foot due to a history 
of right calf surgery; urinary frequency, urgency, and 
nocturia; and hearing loss and tinnitus.  As discussed in 
detail above, physical examination revealed muscle spasm in 
the neck with significant limitation of motion of the neck.  
The feet and ankles were found to be normal with full range 
of motion in the ankle joints.  Neurological examination was 
also found to be normal.

In April 1994, the veteran also underwent an examination for 
the Social Security Administration.  The examiner found that 
the veteran had a history of multiple injuries to the neck 
and upper extremities, and that he now experienced pain and 
stiffness in the neck, and between the shoulder blades.  It 
was also noted that the veteran had other complaints, 
including chest pain, irregular heartbeat, difficulty in 
urination with dysuria, a history of hiatal hernia, and 
difficulty hearing.  However, the examiner found no evidence 
of a significant cardiac condition.  The neck and shoulder 
disabilities were found to result in mild to moderate 
limitation of movement with no evidence of acute 
inflammation, joint effusion, or deformity.  It was noted 
that he had a history of foot surgery to remove plantar warts 
and corns, but that there was no significant sequelae that 
would limit his ability to perform.  

The examiner concluded that the veteran's current clinical 
status was such that he should be able to perform work that 
required sitting, standing, and walking a short distance, and 
that he should be able to carry and handle objects from 15 to 
20 pounds.

In a July 1994 rating decision, the RO granted increased 
ratings of 40 percent for the cervical spine disorder and 10 
percent for prostatitis, both effective from April 16, 1992.  
Consequently, the veteran was assigned a combined rating of 
70 percent, effective April 16, 1992.

In August 1994, the RO received a formal claim of entitlement 
to a TDIU.  In his application, the veteran reported that he 
had stopped working for the Internal Revenue Service in May 
1993, and that he had worked as a data collector for Texcom 
for 50 hours per week from July 1993 to January 1994.  With 
respect to his job at the Internal Revenue Service from 
January 1993 to May 1993, he reported working 40 hours per 
week, and with respect to his job at Lockeed Corporation from 
June 1992 to November 1992, he reported working 48 hours per 
week.

The veteran's VA Vocational Rehabilitation folder includes an 
August 1994 rehabilitation plan in which it was noted that 
the veteran would be attending classes to obtain a degree as 
a legal assistant.  An earlier July 1994 counseling narrative 
reveals that the veteran was found by a counseling 
psychologist to have an employment handicap due to his 
disabilities, but not a serious employment handicap, and it 
was found that it would feasible for him to accomplish 
vocational training in his desired field of a paralegal 
program.

During a personal hearing in August 1995, the veteran 
explained that he had not worked full time since leaving his 
job as a data collector in January 1994.  He indicated that 
his job involved doing "write-ups" of tanks and other heavy 
armor equipment, and that he left because they ran out of 
work.  He noted that he had been called for a job in 
California but was unable to take it because he could not 
write anymore due to his service-connected 
metacarpophalangeal joint disability of the right middle 
finger.  The veteran reported that he had applied for several 
other jobs, but had not been called back, and he indicated 
that he had been attending school to become a paralegal 
assistant for the past year.  He also reported having an 
Associate's degree in General Studies.

In a subsequent November 1995 rating decision, the RO awarded 
service connection for a scar, traumatic amputation and skin 
graft of the nasal tip, and assigned a noncompensable rating, 
effective March 21, 1994.  In a March 1996 rating decision, 
the disability rating assigned for this disability was 
increased to 10 percent, effective March 21, 1994.

During a personal hearing conducted on August 12, 1996, the 
veteran raised a claim of entitlement to service connection 
for PTSD.  He also reported during that hearing that he had 
left his last job in January 1994 because it was only meant 
to last for a five months term and expired.  He was 
subsequently awarded service connection for PTSD, and 
assigned a noncompensable rating, effective August 12, 1996.

VA examination later that month revealed some tenderness and 
soreness with some paraspinous trapezius spasms across the 
neck.  The examiner found some limitation of motion with pain 
in the neck, but concluded that, neurologically, no other 
involvement could be found.  The examiner noted a diagnosis 
of residual injury of the cervical spine with arthritis.  The 
veteran also reported constant pain in his neck and right 
shoulder.

A June 1997 letter from his Vocational Rehabilitation 
counseling psychologist reveals that she wished to 
acknowledge the veteran for his outstanding academic 
achievement in the Spring semester of that year.  A similar 
letter had also been issued in September 1996.

A February 1998 memorandum completed by the veteran's 
Vocational Rehabilitation counseling psychologist shows that 
the veteran had obtained his paralegal degree, but that he 
had indicated to his counselor that he had no desire to seek 
employment.  She advised the veteran that he was very likely 
capable of working as a legal assistant, but he disagreed, 
indicating that his back and shoulder caused too many 
problems.  He also expressed concerned that continuing with 
vocational rehabilitation would hurt his chances of obtaining 
TDIU.  He requested that his case be closed since he was no 
longer willing to participate in vocational rehabilitation 
services.

In the February 2001 rating decision, the RO granted an 
increased rating of 60 percent for the service-connected 
cervical spine disorder, effective April 16, 1998, which also 
increased the veteran's combined rating to 80 percent, 
effective April 16, 1998.  The RO also awarded entitlement to 
a TDIU, effective January 22, 1998.

In a May 2002 rating decision, the RO granted an increased 
rating of 50 percent for PTSD, effective March 13, 2001, and 
also awarded service connection for right foot drop secondary 
to calf surgery, and assigned a 10 percent rating, effective 
March 13, 2001.  As a consequence of this decision, the 
veteran was assigned a combined rating of 90 percent, 
effective March 13, 2001.

In a subsequent June 15, 2006 rating decision, the RO granted 
an earlier effective date of August 12, 1996, for the award 
of a 50 percent rating for PTSD.  The RO also granted an 
increased rating of 10 percent for the residuals of an 
excision of granulation tissue of the right middle finger, 
effective April 16, 1992.  As a consequence of this decision, 
the veteran was assigned a combined rating of 80 percent, 
effective April 16, 1992, and 90 percent, effective August 
12, 1996.

B.  Analysis

The veteran's representative argues that the veteran should 
be awarded an effective date of April 16, 1992, for the grant 
of a TDIU because this was the last date on which he was 
substantially gainfully employed.  In the alternative, the 
representative has argued that the veteran should be awarded 
an effective date of January 8, 1994, because this was the 
last day on which he actually performed work on any job.  
[Although the record reflects that his employment ended on 
February 6, 1994, the veteran and his representative have 
argued that he actually was last able to work on the job on 
January 7, 1994.]

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a): 38 C.F.R. § 3.400.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The general rule for claims for increase is that the award is 
effective the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(l).  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. 
App. 449 (2000).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2005); Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for the Federal Circuit 
has held that, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, VA must consider 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person 
would be precluded from following a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

The record reflects that the veteran's claim of service 
connection was received by the RO on April 16, 1992.  
Although the veteran noted at that time that he was not 
claiming entitlement to a TDIU, he subsequently submitted 
another letter in December 1992 in which he specifically 
indicated that he was unemployable due to his service-
connected disabilities.

As a TDIU claim is treatment as a claim for increased 
compensation, the Board must consider whether it is a 
factually ascertainable that increase in disability occurred 
within the one- year period preceding the date of receipt of 
the informal claim for a TDIU.  However, the assignment of an 
earlier effective date for any award of compensation can be 
no earlier than one day following the date of separation from 
active service.  38 U.S.C.A. § 5110(b)(1).

Accordingly, as an informal claim for a TDIU was received in 
December 1992, the Board will consider whether the criteria 
for a TDIU were met at any time during the period from April 
16, 1992, to January 22, 1998.  

In this regard, the Board notes that the veteran met the 
threshold requirements of 38 C.F.R. § 4.16(a) during this 
period because he had a combined disability rating of 80 
percent, effective April 16, 1992, which included one 
disability rated as 40 percent disabling.  Thus, the 
veteran's entitlement to a TDIU is dependent on whether he is 
shown to have been unable to secure or follow substantial 
gainful employment at any time from April 1992 to January 
1998 as a result of his service-connected disabilities.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran was unable to secure or maintain substantial gainful 
employment from April 1992 to January 1998.  In essence, 
although the veteran's service-connected disability did 
result in significant industrial impairment, as reflected by 
the 80 percent, and later 90 percent combined rating during 
this period, the evidence does not show that he was totally 
unable to secure or maintain gainful employment as a result 
of his service-connected disabilities.

In this regard, with respect to the representative's argument 
that the veteran's employment from 1992 to 1994 did not 
constitute substantially gainful employment, the Board 
disagrees.  In his formal application, the veteran 
specifically reported that, from June 1992 to November 1992, 
he worked 48 hours per week for Lockheed Corporation as a 
supply clerk.  He further reported that he worked for 40 
hours per week as a mail clerk for the Internal Revenue 
Service from January 1993 to May 1993, and 50 hours per week 
as a data collector for Texcom from July 1993 to January 
1994.  At these jobs, he reported the highest incomes 
received as $2,800.00, $1,000.00, and $4,000.00, per month, 
respectively.  Thus, for the period from June 1992 to January 
1994, he experienced only three months of unemployment, and 
was otherwise able to maintain full-time employment, working 
at least 40 hours a week.  

While the Board is sympathetic to the veteran's reports that 
his disabilities caused problems at these jobs, and resulted 
in some absences, the Board notes that the combined 
disability rating of 80 percent during that period is itself 
is recognition that his industrial capabilities were 
significantly impaired.  See also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).   Nevertheless, it is clear from the nature and 
frequency of his employment during this period that he was 
more than "marginally" employed, and, in fact, was able to 
maintain substantially gainful employment.  

The Board will next discuss the period from January 7, 1994, 
to August 12, 1996, wherein his service-connected cervical 
spine disorder was clearly the most predominant and disabling 
disability for which he had been awarded service connection.  
Although the veteran was also awarded service connection for 
a number of other disorders, the record reflects that no 
other disability was established as being more than 10 
percent disabling during that period.  Furthermore, as shown 
by the veteran's testimony at two personal hearings during 
this period, it was primarily his service-connected cervical 
spine disorder that he believed to be causing his 
unemployability.

Although the veteran was subsequently awarded service 
connection for PTSD, and assigned a 50 percent rating, this 
award was made effective August 12, 1996; thus, any 
impairment experienced as a result of that disorder prior to 
August 12, 1996, cannot be considered in determining whether 
the criteria for a TDIU were met before that date.

The Board recognizes, however, that the veteran also made 
statements during this period suggesting that his service-
connected excision of granulation tissue at the 
metacarpophalangeal joint of the right middle finger and his 
service-connected herniation scar of the right calf both 
contributed to his unemployability.  Specifically, he 
reported that he had become unable to write as much as he did 
at his last job for Texcom, and that he was unable to move 
his toes due to his right calf injury.  Thus, the Board has 
also considered the impact of these disabilities on his 
employability.

With respect to the period from January 1994 to August 1996, 
the Board finds the most probative evidence of record to be 
the report of the physician who examined the veteran for the 
Social Security Administration in April 1994.  The examiner 
conducted a thorough physical examination and concluded that 
the veteran should be able to perform work that required 
sitting, standing, and walking a short distance, and that he 
should be able to carry and handle objects from 15 to 20 
pounds.  The Board notes that such work would be consisted 
with his work history noted above, and with his educational 
background.  Significantly, this examiner specifically 
considered impairment resulting from the veteran's reports 
symptoms in his neck, upper extremities, and lower 
extremities, and his reports of hearing loss.  Nevertheless, 
the examiner specifically found that the veteran should be 
able to perform work consistent with that described by the 
veteran in his own work history.  

Subsequent VA examination in 1996 revealed no worsening of 
his cervical spine disorder, or other service-connected 
disabilities.  As discussed in detail above, the first 
evidence of a worsening of his cervical spine disorder is in 
1998, and after the effective date of his TDIU.  Although the 
veteran reported during his 1995 hearing that he was no 
longer able to write as much as he had during his last job 
with Texcom, VA examinations and outpatient treatment records 
dated throughout 1994 and 1995 revealed no evidence that his 
right hand had become so impaired as to interfere with his 
ability to write, and, in fact, examination of the upper 
extremities revealed no findings of loss of strength or 
coordination.

In light of this evidence, the Board concludes that the 
veteran is not shown to have been unable to secure or 
maintain employment as a result of his service-connected 
disabilities during the period from January 8, 1994, to 
August 12, 1996.

As far the period after August 12, 1996, the Board notes that 
service connection was awarded for PTSD as of that date, and 
a 50 percent rating was assigned.  Thus, the effects of this 
disorder must be considered in determining the impact of the 
veteran's service-connected disabilities on his employment.  
However, it is significant to note that VA examinations and 
clinical records reveal no significant worsening of the 
veteran's cervical spine disorder or other physical 
disabilities through January 22, 1998, which is the effective 
date of his TDIU.  

Furthermore, with respect to the impact of his PTSD, the 
Board finds the most probative evidence of record to be the 
report of an April 1998 VA psychiatric examination in which 
he report a history of having been laid off from many jobs 
because they were meant to be temporary when he was first 
hired.  In regard to the veteran's employability, the VA 
examiner specifically found that his PTSD resulted in 
"moderate to serious difficulties" in his adjustment for 
any performance on the job.  The examiner also assigned a 
Global Assessment of Functioning (GAF) score of 55, which is 
indicative of only moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning.

The Board finds the results of this VA examination to be 
supportive of the conclusion that, although his service-
connected PTSD did cause difficulties in securing or 
maintaining employment, it did not render him totally 
disabled for the period from August 1996 to January 1998.  

The Board has also considered whether the veteran's service-
connected disabilities as a whole rendered him unemployable, 
even if those disabilities did not do so on an individual 
basis.  However, in this regard, the Board notes the finding 
of the veteran's Vocational Rehabilitation counseling 
psychologist, who noted in both 1996 and 1997 the veteran's 
outstanding performance in his classes, and specifically 
advised him in 1998 that she believed him to be capable of 
pursing a career as a paralegal.  The Board finds her opinion 
to be the most probative evidence of record as to the 
veteran's employability during that period.

The Board has considered the arguments of the veteran's 
accredited representative, who has asserted that it was 
"unfair" of the RO to use the veteran's participation in a 
vocational rehabilitation program as evidence against him.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 3.343(c), which are relied on by the representative, 
address the issue of reductions of a TDIU rating, and provide 
that a rating will not be reduced due solely to the veteran's 
participation in such a program.  The issue presently before 
the Board is not one of reduction, but of the propriety of 
the effective date of an award of TDIU.

Thus, the Board finds that these provisions do not preclude 
VA from considering the findings of the vocational 
rehabilitation counselor in determine whether a TDIU is 
warranted.  Furthermore, even the provisions of 38 C.F.R. 
§ 3.343(c) allow for the consideration of affirmative 
evidence regarding the prospect of economic rehabilitation.  
As discussed, the veteran's counselor found that he was 
handicapped from employment in 1994, but not seriously 
handicapped, and subsequent reviews of his case in 1996 and 
1997 revealed that he was performing well in training.  
Furthermore, the counselor once again determined in 1998 that 
he was capable of pursing a career as a paralegal.  The Board 
believes these findings by a vocational rehabilitation 
specialist to be persuasive and probative evidence suggesting 
that he was capable of securing and maintaining employment at 
least until January 22, 1998.

Furthermore, to the extent that the veteran was awarded 
benefits by the Social Security Administration during this 
period, the Board notes that the criteria utilized by that 
agency is different than that of VA, and their decisions are 
not binding on VA.  See Brown v. Brown, 4 Vet. App. 307 
(1993).

In summary, for the reasons and bases set forth above, the 
Board concludes that the veteran is not shown to have been 
unable to secure or maintain employment as a result of his 
service-connected disabilities prior to January 22, 1998.  
Therefore, the claim for an earlier effective date for a TDIU 
is denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
cervical strain with degenerative disc disease for the period 
from April 16, 1992, to April 16, 1998, is denied.

Entitlement to an effective date prior to January 22, 1998, 
for the grant of a TDIU is denied.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


